Case 3:19-cv-00095-GMG Documenti1-2 Filed 06/05/19 PageLep{ 9197mg8 1:)42M98
CC-02-2018-C-204
Berkeley County Circuit Clerk
Virginia Sine

IN THE CIRCUIT COURT OF BERKELEY COUNTY, WEST VIRGINIA

DYLAN RIGGLEMAN,
Plaintiff,

v. Civil Action No: 18-C-204
Judge Christopher Wilkes

VALLEY HEALTH URGENT CARE AND

 

DAVID BOWERS,
Defendants.
AMENDED COMPLAINT
L. Plaintiff, Dylan Riggleman, is a natural person who resides in West Virginia.
2. Defendant, Valley Health Urgent Care, is a corporation under the laws of the State of

West Virginia, Defendant is doing business in West Virginia, and venue is appropriate
pursuant to West Virginia Code §56-1-1.

3. Defendant David Bowers resides in Berkeley County, West Virginia.

4, Plaintiff was employed by Defendant, Valley Health Urgent Care, as a Licensed

Practical Nurse.

5. Plaintiff, Dylan Riggleman, is an individual with a severe physical, intellectual, and
psychiatric disability.
6. Plaintiff, Dylan Riggleman, received rehabilitation services which allowed him to

complete his training as a Licensed Practical Nurse. Plaintiff was hired by Defendant,
Valley Health, after completing his training.

Ty On September 22, 2017 Defendant accused Plaintiff of a general “ill looking
appearance.”

8. Plaintiff agreed to be drug tested.
Case 3:19-cv-00095-GMG Document 1-2 Filed 06/05/19 Page 2 of 3 PagelD #: 499

10.

11.

12.

13.

14.

15.

16.

17.

Defendants insisted that Plaintiff must be transported to Winchester, Virginia by an
armed escort.

Plaintiff refused to be transported out of state by an armed employee of Defendants.
West Virginia Code §5-11-3(m) defines a disability as (1) a mental or physical
impairment which substantially limits one or more of such person’s major life
activities; (2) a record of such impairment; or (3) being regarded as having such an
impairment.

Defendants treated Plaintiff as if he had a disability, in violation of West Virginia Code
§5-11-9.

Defendants discriminated against Plaintiff with respect to the terms, conditions, and
privileges of employment even though Plaintiff was competent to perform the services
required by his employment.

Defendants conduct violated West Virginia Code §5-11-9 by treating other employees
more favorably than Plaintiff.

Defendants engaged in activities the purpose of which was to harass, degrade, and
cause economic harm to Plaintiff which violated West Virginia Code §5-11-9.
Plaintiff could have been and was willing to be drug tested at the Martinsburg, West
Virginia facility, and it was unreasonable to expect Plaintiff to be transported out of
state by an armed escort.

Plaintiff lost his employment as a result of David Bowers conduct which resulted in
Defendant Valley Health Urgent Care treating Plaintiff as if he had a disability which

violated West Virginia Code §5-11-9.
Case 3:19-cv-00095-GMG Document1-2 Filed 06/05/19 Page 3 of 3 PagelD #: 500

18. David Bower and Defendant Valley Health Urgent Care (1) treated Plaintiff as if he
had a mental or physical impairment; (2) Plaintiff was terminated from his
employment; and (3) but for Plaintiff's protected status, the adverse decision would not
have been made.

THEREFORE Plaintiff demands the following:

(a) reinstatement;

(b) lost wages,

(c) emotional damages,

(d) all damages allowed by the statute, including all reasonable costs and attorney
fees;

(e) punitive damages

A jury trial is demanded.

PLAINTIFF
By counsel

Harley O. Stappers, Jr.
STAGGER STAGGE
P.O. Box 876

190 Center Street

Keyser, WV 26726

(304) 788-5749

(304) 788-2976 Fax

WV State Bar ID #3552

Mf, a
